DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 - 14, 16, 20 - 22, and 24 - 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The unique combination of features of the hummingbird feeder with float valve base closure mechanism is not found in the art as specifically detailed by the claims, having:
(claim 1) a buoyant member including an annular ring mounted against the rim (of the frame), the annular ring of the buoyant member defining a central opening receiving the rim
(claim 12) the buoyant member includes an annular ring having a radially-inward facing surface mounted against a radially-outward facing surface of the rim and against the lip
(claim 24) a buoyant member formed as an annular ring, the rim of the frame removably received through a central opening of the buoyant member such that only a portion of an upper side of the buoyant member contacts an underside of the lip continuously about its circumference.
Regarding claim 1, the prior art of record Colvin (US Patent 8863692) teaches a top-fill hummingbird feeder comprising: a nectar container (container 20; Fig. 6) with a liquid flow opening at a lower end (exit port 150 is at lower end of container 20; Fig. 6) and a removable cap at an upper end (lid 60 is at upper end of container 20; Fig. 2); a feeding basin positioned below the nectar container for containing nectar accessed by birds through at least one feeding port (base tray 30 is below container 20 and has feed ports 90A-90F; Fig. 2); and a sealing mechanism associated with the liquid flow opening of the nectar container and the feeding basin (spout 149,  float 120 & stopper 130 are associated with the 
a frame (stopper seat 140; Fig. 6) including an annular ring having a rim and defining an open central area spanned by a bridge (stopper seat 140 includes an annular ring with a rim (topmost portion of 140) and defines float holes 120a & 120b spanned by bridge members extending from 140; Fig. 6); 
wherein when the float valve (float 120 & stopper 130) is in a first position, the float valve opens the liquid flow opening (exit port 150) allowing fluid to flow from said container (container 20) into said feeding basin (base tray 30) and, when the float valve (float 120 & stopper 130) is in a second position, the float valve closes the liquid flow (exit port 150) opening to prevent fluid flow from said nectar container (container 20) into said feeding basin (when nectar 160 flows through exit port 150 of container 20 and into the base tray 30, the float 120 rises until the stopper 130 prevents nectar 160 from flowing through container 20 and into base tray 30; Col. 3, lines 10-14); and a float seal (stopper 130; Fig. 6) arranged within an opening (see Fig. 6) defined in the bridge (bridge members extending from 140) of the frame (stopper seat 140), the float seal (stopper 130) engaging with the liquid flow opening (exit port 150; Fig. 6) in the second position of the float valve (float 120 & stopper 130).
Colvin does not teach a buoyant member including an annular ring mounted against the rim, the annular ring of the buoyant member defining a central opening receiving the rim.
Prior art of record Davis (US Patent 3450103) teaches a buoyant member including an annular ring (float 120; Fig. 6) mounted against the rim (prongs at ends of supports 113; Fig. 6).
Davis does not teach the annular ring of the buoyant member defining a central opening receiving the rim.
Regarding claim 12, Colvin teaches a top-fill hummingbird feeder (Abstract), comprising: a nectar container (nectar container 20; Fig. 6) with a liquid flow opening at a lower end (exit port 150: Fig. 6) and a removable cap at an upper end (lid 60; Fig. 6); a feeding basin positioned below the nectar 
 Colvin does not teach the outer perimeter of the upper surface forming a lip and the buoyant member includes an annular ring having a radially-inward facing surface mounted against a radially-outward facing surface of the rim and against the lip, at least part of an upper surface of the annular ring be captured by and under the lip.
Prior art of record Davis (US Patent 3450103) teaches a float valve frame having an outer perimeter of the upper surface forming a lip (cover 60 has an outer perimeter which forms a lip at threaded shaft 66; Fig. 5) and at least part of an upper surface of the annular ring being captured under the lip (see Figs. 3 & 5 wherein at least part of the upper surface of float 30 is held under shaft 66).

Regarding claim 24 Colvin teaches a top-fill hummingbird feeder (Abstract), comprising:	a nectar container (container 20; Fig. 6) having a liquid flow opening at a lower end (exit port 150; Fig. 6); a feeding basin (base tray 30; Fig. 2) positioned below the nectar container for containing nectar accessed by birds through at least one feeding port (feed ports 90A-90F; Fig. 2); and a sealing mechanism (stopper 130, float 120 and spout 149; Figs. 6-7) associated with the liquid flow opening (exit port 150) of the nectar container and the feeding basin (stopper 130, float 120 and spout 149 are associated with the exit port 150 of container 20 and base tray 30; Fig. 2), the sealing mechanism (stopper 130, float 120 and spout 149; Figs. 6-7) having a float valve (float 120 and stopper 130; Fig. 6) including: a frame formed as an annular ring (stopper seat 140; Fig. 6) having a downwardly-extending rim (topmost portion of stopper seat 140) defining an open central area spanned by a bridge (see Fig. 6 wherein the bridge members extend from stopper seat 140), and a flat upper surface extending radially outward from a top of the rim (topmost portion of stopper seat 140 extends radially outward; Fig. 6); a float seal (stopper 130; Fig. 6) received within an opening defined in the bridge of the frame for engaging with the liquid flow opening of the nectar container (see Fig. 6); and a buoyant member formed as an annular ring (float 120 is an annular ring. Fig. 6), wherein in a first position the float valve opens the liquid flow opening allowing fluid to flow from the container into the basin, and in a second position the float valve closes the liquid flow opening to prevent fluid flow from the container into the basin (nectar flows through container and into base tray until the float rises to a level where the stopper engages the exit port to prevent fluid flowing into the base tray; Abstract).

Prior art of record Kobayashi (US PGPUB 20100224265) teaches a float valve (Abstract) wherein the frame (valve body 2; Fig. 3) defines a lip (see Fig. 3 wherein valve body 2 forms a lip over float body 20) and an upper side of the buoyant member (float body 20; Fig. 3) contacts an underside of the lip continuously about its circumference (see Figs. 2 & 3)
Kobayashi does not teach the rim of the frame removably received through a central opening of the buoyant member such that only a portion of an upper side of the buoyant member contacts an underside of the lip.
Prior art of record Franklin (US Patent 3450102) teaches a float valve (Abstract) wherein the rim of the frame (outer edges of float supports 32; Fig. 3) is removably received in the buoyant member (float 30 is simply attached to float supports 32 via prongs; Fig. 3).
Franklin does not teach wherein the rim of the frame is removably received through a central opening of the buoyant member such that only a portion of an upper side of the buoyant member contacts an underside of the lip.
While the above references cure some of the deficiencies of Colvin, the references neither alone nor in combination teach all the details of the applicant’s claimed invention and it would be undue hindsight reconstruction to rebuild applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments and amendments, see pages 10-11, filed 12/7/2021, with respect to claims 1 have been fully considered and are persuasive.  The rejection of claims 1, 3-14, 16, and 20-25 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID J PARSLEY/Primary Examiner, Art Unit 3643